UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1143


In Re: RICHARD MONTGOMERY,

                    Petitioner.




                           On Petition for Writ of Mandamus.
                             (3:16-cv-00056-GMG-MJA)


Submitted: March 30, 2017                                         Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard Montgomery, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Montgomery petitions for a writ of mandamus, seeking an order requiring

the district court to order the Government to show cause why Montgomery’s 28 U.S.C.

§ 2241 (2012) petition should not be granted. We conclude that Montgomery is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516–17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       When a prisoner petitions for a writ of habeas corpus, the district court must either

grant the motion or “issue an order directing the respondent to show cause why the writ

should not be granted, unless it appears from the application that the applicant . . . is not

entitled thereto.” 28 U.S.C. § 2243 (2012). In this case, the magistrate judge recently

issued a report and recommendation concluding that Montgomery is not entitled to habeas

relief. Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                             2